APPEL, Justice. In this case a gay defendant, Stephen Jonas, was charged with first-degree murder in a case with sexual overtones. Among other claims, Jonas asserts the district court improperly failed to strike for cause a potential juror who expressed bias against gay people in a jury questionnaire and in response to questioning in voir dire as required by Iowa Rule of Criminal Procedure 2.18(5)(&). Because of the district court’s refusal to disqualify the potential juror, Jonas exercised one of his peremptory strikes, granted by Iowa Rule of Criminal Procedure 2.18(9), to remove the potential juror from the jury. The case proceeded to a jury trial. Jonas was convicted of second-degree murder. Jonas appealed. Jonas claims that because he was forced to use a peremptory strike to disqualify a potential juror who should have been disqualified for cause, reversal is required even though the challenged potential juror was not seated and there is no specific showing of prejudice in the case. Jonas recognizes our prior precedent, State v. Neuendorf, 509 N.W.2d 743, 747 (Iowa 1993), is contrary to his position and invites us to reconsider that precedent. Jonas also asserts that there was insufficient evidence to support the jury verdict and that his counsel was ineffective for failing to object to statements made by the prosecutor in closing arguments and failing to request a limiting instruction with respect to other statements made by the prosecution in closing arguments. We transferred the case to the court of appeals. On the question of jury selection, the court of appeals, citing Neuendorf, rejected Jonas’s challenge on the ground that even if the district court erred in refusing to dismiss the potential juror, the defendant failed to show prejudice. The court of appeals further rejected Jonas’s challenge to the sufficiency of the evidence and his claims that counsel was ineffective for failing to object to closing argument and failing to seek a limiting instruction.  We granted further review. When we grant further review, we have discretion to limit the issues considered by this court. State v. Pearson, 804 N.W.2d 260, 265 (Iowa 2011). We allow the decision of the court of appeals to stand on the sufficiency-of-the-evidence and ineffective-assistance-of-counsel claims. We consider only the question of whether the verdict must be reversed under the circumstances because the district court failed to disqualify the potential juror for cause. For the reasons expressed below, we affirm. I. Factual and Procedural Background. On August 23, 2014, Zachery Paulson was found dead in the lot of his father’s business bordering the Clive Greenbelt Trail. Following an autopsy, it was determined Paulson died from multiple stab and incised wounds. The police investigation focused on Jonas. Jonas hltimately admitted to stabbing Paulson but asserted he did so in self-defense. According to Jonas, about one week before Paulson’s death, he and Paulson engaged in a mutual hug that led to kissing. Other witnesses described the encounter as unwanted and Paulson pushed Jonas away and asked him to leave. After the incident, Jonas continued to contact Paul-son via text message throughout the next week. The text messages went unanswered. Jonas claimed on the night of Paulson’s death, he went to a local bar to confront Paulson about the incident. According to Jonas, he and Paulson left the bar for a parking lot where they engaged in small talk. Jonas maintained Paulson struck him with a hammer and a fight ensued. Jonas told the police he remembered stabbing Paulson only five times. Paulson was moaning when Jonas left the scene, and Paulson eventually died from the wounds. On September 30, 2014, Jonas was charged by trial information with.murder in the first degree. Jonas filed a notice of defense of justification. The trial began on July 2, 2015. A written questionnaire asked each potential juror the following question: “The defendant in this case is gay. Would this fact in any way influence your ability to be fair and impartial if you were selected to be a juror in this case?” A potential juror put an X next to “yes” and, in the place provided for an explanation, wrote “I would try to keep an open mind, but I would have a hard time overlooking it.” During voir dire, Jonas’s defense attorney asked the potential juror about the potential juror’s affirmative answer to the question. The defense attorney asked, about Jonas’s sexuality, ‘You agree that fact is going to affect your ability to be fair?” The potential juror replied, “Somewhere in the back of my mind something would come up. I just—I’m just being honest with you.” The defense attorney pressed further, “So is it fair to say that you are not going to be able to give Mr. Jonas a fair trial because of that?” The potential juror answered, I would say that young man would probably do .better without me on the jury, just to be honest with you. I would try to be fair. I’m 50 years old and I would try to be fair, but he probably would have better jury selection than myself. The defense attorney asked, “Because is that a factor you will not be able to exclude?” The potential juror said, “I don’t know if I’d be able to. I would try to exclude it, but, you know, somewhere in the back something is' going to come up I guess.” The prosecutor tried to get a different answer from thé potential juror, asking if the juror could not make a decision based on the evidence. The potential juror responded, “Again, I would sit there and somewhere along the way something would come up in the back of my mind. I will try. Honestly I will try that, but the young man would probably do better with someone else.” The prosecutor said, “I know you have personal feelings. Can you set those aside and made a decision based on [the evidence and the judge’s instructions]?” The potential juror answered, Again, I would try, but I’m sure there would be something. that would come up.... I’m 50 years old. I work with truckers and guys in oil refineries and in oil wells. It’s just permeated in my life. So I will try to be honest and fair, but again, there would be something that would .come up. I’m just being honest. The court then took over questioning of the potential juror: THE COURT: When you say there is going to be something that .comes up, what do you mean by that? A. You know, in the back of my mind, and I don’t want to insult anybody here, I just would—I - don’t know. I would think I will try to be honest, but then again I would be like, oh, well. And I can’t explain it exactly. THE COURT: My question for us is this: Does the fact that the ■ defendant, Mr. Jonas, has identified himself as a gay man, does that fact alone cause you to be biased or prejudice^] against him in determining whether or not he’s guilty or innocent in this case? A. Again, -I don’t think it would be determined whether he was guilty or innocent, but I would still have a bias there some place, yes. THE COURT: Okay. So are you—if I instruct you as to what the law is, are you going to be able to follow what the law says? A. Yes. , THE COURT: Are you—does the fact that the defendant, again, is gay, does that, cause you to not be able to listen tp the .evidence and.keep, an open mind with respect to guilty or not guilty, the facts of this case? Do you understand that question? That was a little bib— A. I understand that, you know, again the facts are going to be the facts and my— and that’s what we. will hear and that’s what we will determine. But, again, somewhere down in the— THE COURT: Well, the law doesn’t require that you forget the fact that Mr. Jonas is gay, so that’s why I’m concerned .'about' the fact'that you are telling ' us that there is ■ something that might pop up in the back of your head. You don’t have to forget the fact that he has identified himself as being gay. Is that what you are telling the Court is that you are not going to be able to forget the fact that he’s gay. Or do you think that the fact that he’s gay means that more-likely than not that he—that you are not going tó be able to give him a fair trial? A. I think, again, the gentleman would' probably do better without me on the jury. T think there could be something in the back of my mind that would—again, I’d listen to the facts. I would try my best, but it’s who we are. . The defense attorney then resumed questioning the potential juror, asking him if there will still be bias in the back of his mind. “I think there will be, yes, sir,” the potential juror replied. The defense attorney-asked the potential-juror, if a gay man making a sexual advance to another man would bother him. The-potential juror said, “[I]t would bother me, yes.” After the potential juror left the room, Jonas’s defense attorney moved, to dismiss him for cause, stating, “[Tjhere is no question that this juror cannot be fair and impartial to Mr. Jonas because he is gay.” After hearing arguments from both sides regarding the potential juror, the court made the following ruling: Well, my problem is he has said that he’s going to have it in the back of his mind and that the defendant would be better off not having him as a juror. After he said that, he still continues to express the opinion that he could be fair and unbiased and be able to try a fair case. And I just don’t think that the record is there to strike him for cause at this point. So I’m going to allow [the juror] to stay on the panel. The potential juror was allowed to stay on the panel until defense counsel used a peremptory strike to remove him. Jonas used all ten of his peremptory strikes. The jury returned a verdict of guilty for murder in the second degree. Jonas appealed. The court of appeals affirmed. On the issue of jury selection, the court of appeals held Jonas could not show he was prejudiced by the' denial of a for-cause strike for the potential juror because the potential juror did'not serve on the jury and Jonas did not allege the remaining jury was biased as a result of his use of all of his peremptory challenges. See Neuendorf, 509 N.W.2d at 747. The court therefore declined to reach the issue of whether the district court erred in declining to strike the potential juror for cause, Jonas applied for further review, which we granted. II. Standard of Review.  We review the district court’s rulings on challenges to potential jurors for cause for abuse of discretion. State v. Tillman, 514 N.W.2d 105, 107 (Iowa 1994); State v. Hardin, 498 N.W.2d 677, 681 (Iowa 1993). The district court is vested with broad discretion in such rulings. State v. Mitchell, 573 N.W.2d 239, 240 (Iowa 1997); Tillman, 514 N.W.2d at 107. III. Discussion. A. Introduction. This challenge related to the failure of the district court to disqualify the potential juror raises two state law issues under Iowa Rule of Criminal Procedure 2.18(5)(⅛) dealing with disqualifications for cause and rule 2.18(9) providing for peremptory challenges.1 The first issue is whether the district court abused its discretion under rule 2.18(5)(⅛) in failing to discharge the potential juror for cause when the potential juror, in a case involving a gay defendant in a sexual context, expressed bias against gay people in a jury questionnaire and affirmatively told the court in voir dire he would follow the court’s instructions, but further advised the court that bias would remain in the back of his mind. The second issue relates to the use of peremptory challenges under rule 2.18(9). The second issue posed in this case is a variant of the Neuendorf question, namely, whether under state law a defendant must show actual prejudice when the district court unlawfully fails to disqualify a potential juror, but the potential juror is not seated because the defendant removed the potential juror through exercise of a peremptory strike. ' B. Disqualification of Juror for Cause. On the issue of disqualification of a juror for cause, there is authority for the proposition that when a potential juror at the outset of voir dire expresses bias or prejudice unequivocally, the potential juror should be disqualified for cause notwithstanding later, generalized statements the potential juror could be fair. See generally 58 Am. Jur. Proof of Facts 3d Challenges for Cause in Jury Selection! Processes § 23, at 434-36 (2000) (describing history and proper role of rehabilitation). According to this approach, once the genie of prejudice or bias is out of the bottle, it is a fool’s errand to put it back in through persistent coaxing. There is ample authority for this approach' in the caselaw. For example, in Morgan v. Illinois, the United States Supreme Court stated when actual bias is stated, generalized affirmative response to questions like “[wjould you follow my instructions on the law even though you may not agree” is insufficient to avoid disqualification of potential juror. 504 U.S. 719, 723-24, 733, 112 S.Ct. 2222, 2226-27, 2232, 119 L.Ed.2d 492 (1992). Other cases reach similar results. See, e.g., Johnson v. Reynolds, 97 Fla. 591, 121 So. 793, 796 (1929) (en banc) (“It is difficult, if not impossible, to understand the reasoning which leads to the conclusion that a person stands free of bias or prejudice who having voluntarily and emphatically asserted its existence in his mind, in the next moment under skillful questioning declares his freedom free from its influence.”); Gosling v. Commonwealth, 7 Va.App. 642, 376 S.E.2d 541, 544 (1989) (holding-juror who expresses positive, unequivocal bias should be disqualified notwithstanding subsequent generalized statements regarding ability to be fair). Únder the actual-bias cases, a later affirmative response to a “magic question” using the words fair and impartial is not enough to rehabilitate the potential juror. See State v. Fletcher, 353 P.3d 1273, 1281 (Utah Ct. App. 2015) (“[Bias] is generally not rebutted simply by a subsequent general statement by the juror that he or she can be fair and impartial.... ” (quoting State v. Woolley, 810 P.2d 440, 445 (Utah Ct. App. 1991))). If a potential juror expresses actual bias, “the law will not trust him” to be fair and impartial. Dyer v. Calderon, 151 F.3d 970, 984 (9th Cir. 1998) (quoting United States v. Burr, 25 F. Cas. 49, 50 (D. Va. 1807)). As noted in People v. Merrow, answers to the trial judge’s generalized and leading questions “may suggest overt acquiescence in the trial court’s efforts to elicit a commitment to neutrality” but are unreliable. 181 P.3d 319, 323 (Colo. App. 2007). Similarly, United States District Court Judge Mark W. Bennett has observed, As a [federal] district court judge for over fifteen years, I cannot help but notice that jurors are all too likely to give me the answers that they think I want, and they almost uniformly answer that they can “be fair.” Mark W. Bennett, Unraveling the Gordian Knot of Implicit Bias in Jury Selection: The Problems of Judge-Dominated Voir Dire, the Failed Promise of Batson, and Proposed Solutions, 4 Harv. L. & Pol’y Rev. 149, 160 (2010); see also Dov Fox, Neuro-Voir Dire and the Architecture of Bias, 65 Hastings L.J. 999, 1011 (2014) (“[S]imply asking jurors whether they can be impartial is not likely to reveal with any reliability the presence or strength of many of the outside influences that they would in fact bring to bear on the questions at trial.”); Mary R. Rose & Shari Seidman Diamond, Judging Bias: Juror Confidence and Judicial Rulings on Challenges for Cause, 42 Law & Soc’y Rev. 513, 516 (2008) (expressing concerns about quality and reliability of juror claims of fairness from a law and social science perspective). In a similar vein, courts have cautioned that judicial rehabilitation should not become a “stark little exercise,” State v. Saunders, 992 P.2d 951, 962 (Utah 1999) (quoting State v. Worthen, 765 P.2d 839, 845 (Utah 1988)), because “determinations of juror bias cannot be reduced to question-and-answer sessions which obtain results in the manner of a catechism,” Wainwright v. Witt, 469 U.S. 412, 424, 105 S.Ct. 844, 852, 83 L.Ed.2d 841 (1985). A Kentucky court has declared “[o]ne of the myths” of jury selection is that an answer to a “magic question” posed by the court results in juror rehabilitation sufficient to eliminate bias. Montgomery v. Commonwealth, 819 S.W.2d 713, 717 (Ky. 1991). A justice on the Supreme Court of Colorado has suggested judicial rehabilitation by “leading questions and thorough interrogation” designed to “give the answers desired by the state to qualify [the juror]” may amount to judicial advocacy. See Leick v. People, 136 Colo. 535, 322 P.2d 674, 693 (1958) (en banc) (Sutton, J., dissenting). A Mississippi court has observed when the trial court engages in questioning a juror, [c]are should be taken that the nuances imbedded in the judges’ questions do not suggest that there is only one proper answer, and that questions are asked in a way that would not cause one, from fear or embarrassment, to give anything less than frank, honest answers. Bell v. State, 725 So.2d 836, 845 (Miss. 1998). Another cautionary factor that counsels against a “magic question” approach on judicial voir dire is the presence of implicit bias. See Smith v. Phillips, 455 U.S. 209, 221-22, 102 S.Ct. 940, 948, 71 L.Ed.2d 78 (1982) (O’Connor, J., concurring) (cautioning that some circumstances may justify a finding of implied bias); State v. Plain, 898 N.W.2d 801, 830-36 (Iowa 2017) (Appel, J., concurring specially) (describing the theory of implicit bias and discussing the use of cautionary jury instructions as a remedy); Pippen v. State, 854 N.W.2d 1, 33 & n.9 (Iowa 2014) (Waterman, J., concurring specially) (detailing expert testimony on the theory of implicit bias). Because of the difficulty of identifying implicitly biased jurors, shortcut approaches to juror rehabilitation are problematic. On the other hand, there is caselaw supporting the authority of judges to rehabilitate jurors. In Thomas ex rel. Thomas v. Mercy Hospitals East Communities, the Supreme Court of Missouri found no abuse of discretion when the court rehabilitated a juror who had expressed bias in favor of the hospital. 525 S.W.3d 114, 116, 121 (Mo. 2017) (en banc). Similarly, in People v. Griffin, a Colorado appellate court found no abuse of discretion where the trial court was reasonably satisfied “the prospective juror [was] willing and able to be fair and to follow its instructions.” 985 P.2d 15, 20 (Colo. App. 1998). We have scoured the cases to learn how courts have treated juror rehabilitation in cases in which potential jurors expressed bias related to gay people in cases -with sexual context. In People v. McGuire, a defendant was charged with sexual abuse of a minor child. 101 A.D.3d 1386, 956 N.Y.S.2d 635, 636 (2012). A potential juror gave answers indicating he would not want his child taught by a gay teacher. Id. at 637. Neither the state nor the court obtained unequivocal assurances of impartiality from the potential juror. Id. The New York appellate court held the district court erred in not striking the potential juror for cause. Id. A similar result was avoided in State v. Salmons, when the district court carefully examined the potential juror and disqualified the juror for cause based on expressed bias toward gay people. 203 W.Va. 561, 509 S.E.2d 842, 862 (1998). Some cases seem to turn on unequivocal statements by potential jurors to solely consider the evidence, statements from which they do not waiver. For example, in State v. Marble, a potential juror expressed strong religious conviction against homosexuality. 328 Mont. 223, 119 P.3d 88, 89 (2005). The potential juror repeatedly and unequivocally stated, however, he could fairly judge the case. Id. at 90. The trial court denied a defense motion to strike the potential juror for cause, and the defendant exercised a peremptory challenge. Id. The Mqntana Supreme Court found no abuse of discretion on the facts presented, finding no actual bias was present and emphasizing the potential jm ror never expressed reluctance or inability to follow the law or apply it as instructed. Id. at 91. Similarly, in People v. Hoskay, the district court denied a challenge for cause to a potential juror who had religious objections' to homosexuality where the juror made clear she would “judge solely on the evidence that’s presented” and “would never send someone [to prison]” based on her feelings about certain subjects. 87 P.3d 194, 196 (Colo. App. 2003); see generally Giovanna Shay, In the Box: Voir Dire on LGBT Issues in Changing Times, 37 Harv. J.L. & Gender 407, 427-34 (2014) (describing the practice of some courts to deny for-cause challenges to jurors who express strong anti-gay. attitudes but agree they can be fair). Yet, in T.K.'s Video, Inc. v. State, a potential juror indicated homosexuality was “shameful, ■ morbid and sick.” 871 S.W.2d 527, 528 (Tex. App. 1994). At the end of voir dire, the potential jury member declared, “I think it’s something I would struggle with. I think that I- could be objective enough, though, to the best of my abilities to carry out the Judge’s instructions.” Id. Although the district court characterized the question as a close one, the court refused to disqualify the juror for cause. Id. The Texas appellate court affirmed, agreeing it was a close case but no abuse of discretion was present. Id. at 529. Turning to Iowa cases, we find no case close to the present facts and none dealing with .claimed bias against homosexuals. Further, our easelaw on juror disqualification and judicial rehabilitation is sparse. It is undisputed, however, that our traditional standard of review for district court rulings on the qualifications of jurors is for abuse of discretion. Tillman, 514 N.W.2d at 107. We recently noted district court judges are required to make rulings on juror disqualification on the spot and in real time. State v. Mootz, 808 N.W.2d 207, 225 (Iowa 2012) (“Voir dire is a very short window of time for attorneys and the court to determine whether a juror will be unbiased ,and impartial.”). We have stated, however, trial court discretion is not unlimited in allowing or disallowing challenges for cause in criminal cases. State v. Beckwith, 242 Iowa 228, 232, 46 N.W.2d 20, 23 (1951), overruled on other grounds by Neuendorf, 509 N.W.2d at 746. A .number of cases illustrate our approach to the issue of juror disqualification. In State v. Winfrey, we held a district court did not abuse its discretion in- refusing to disqualify for-cause a potential juror who indicated he and his wife had experienced trouble in the past with two young African-Ameriéans and had moved out of a predominantly African-American neighborhood. 221 N.W.2d 269, 273 (Iowa 1974). In Winfrey, the potential juror “stated he could be fair and impartial to [the] defendant.” Id. The potential juror never expressly stated he was prejudiced toward African-Americans, however, and there was no indication that the juror waivered from his statement he could be fair and impartial upon further examination by defense counsel. See id. Another case of interest is Hardin. In that case, Hardin was charged with disrupting a speech by President George H.W. Bush with anti-war chants. 498 N.W.2d at 678. The potential juror in question was wearing a “Desert Storm” t-shirt which suggested support for the President’s Persian Gulf policy. Id. at 679. The potential juror declared despite his support for the war, he could be impartial with respect to the defendant. Id. at 682. Notably, the court, in declining to find an abuse of discretion by the district court, observed “[n]o waiver from that position was elicited by Hardin’s counsel.” Id. But here, the potential juror at no time declared unequivocally he could be fair to the defendant and appeared to restate his bias on further examination by defense counsel. In at least two cases, we have found district courts abused their discretion in failing to disqualify potential .jurors. In State v. Kuster, the potential juror was the sister of a person whose home was the target of a shooting in the case at issue. 353 N.W.2d 428, 433 (Iowa 1984), overruled on other grounds in State v. Huisman, 544 N.W.2d 433, 440-41 (Iowa 1996). The sister declared she could follow the court’s instructions, but she would probably be partial based not on her familial relationship but because of her knowledge of the defendant, Id. This case, however, involves no close relationship between the potential juror and the person alleged to be injured by the offense. A second case where we found an abuse of discretion when a district court declined to disqualify a juror for cause is Neuen-dorf. In Neuendorf, a juror had been exposed to pretrial publicity and knew Neuendorfs codefendant had been found guilty. 509 N.W.2d at 745. The potential juror stated it would be difficult for her to be fair in the case and when asked whether she would make every reasonable effort to judge Neuendorf on what he did or did not do, the juror’s response was “I will try.” Id. We agreed with the assessment of the court of appeals, which ruled the district court abused its discretion as nowhere had the potential juror indicated her prior opinion would not ultimately influence her view of the case. Id, at 746. While we have generally reviewed disqualification of jurors deferentially, we have long cautioned trial courts against allowing close issues to creep into the record and threaten the validity of a criminal trial. In State v. Teale, we stated, [W]e see no occasion in the ordinary administration of the criminal law in this state for the close rulings on the qualifications of jurors that are, constantly brought to our attention. Although a ruling may be technically right, if it must be so doubtful as to raise a fair question as to its correctness, it is far better to give the accused the benefit of the doubt, to the end that he and- all other men may be satisfied that his rights have not been invaded. 154 Iowa 677, 682, 135 N.W. 408, 410 (1912). We cited the above language with approval in Beckwith, 242 Iowa at 238-39, 46 N.W.2d at 26. In Beckwith, we further added that with the high level of literacy and intelligen.ce existing among the citizens of Iowa, “it should not be necessary for trial courts to skirt the brink of error in the selection of trial jurors.” Id. at 239, 46 N.W.2d at 26. We repeated the admonition in State v. Williams, 285 N.W.2d 248, 267 (Iowa 1979). We again endorse it today.  Based on our review of the record and relevant authorities, we conclude that the district court abused its discretion in refusing to disqualify the potential juror for cause. We rely primarily on the potential juror’s expression of actual bias against gay people in the original questionnaire and during voir dire. See Morgan, 504 U.S. at 723-24, 739, 112 S.Ct. at 2226-27, 2235 (holding that a jury which was not questioned about their willingness to impose a sentence other than death had inadequate voir dire despite every juror, agreeing to be fair,, and impartial); Dyer, 151 F.3d at 984 (noting when an individual is prejudiced ■ in a case, bias is ■ presumed despite assertions to the contrary); Fletcher, 353 P.3d at 1281 (holding an inference of bias .may not be rebutted by subsequent assurances of fairness); Gosling, 376 S.E.2d at 544 (“A juror’s subsequent statement that he-.can give the defendant a fair and impartial trial ... is not dispositive when • preceded by positive, unequivocal testimony.”). Where á potential juror initially. repeatedly .expresses actual bias against the defendant based on. race, ethnicity, sex, or sexual orientation, both in a pretrial questionnaire and in voir dire, we do not believe the district court can rehabilitate the potential juror through persistent questioning regarding-whether the juror would follow instructions from the court. See Merrow, 181 P.3d at 323 (Webb, J., specially concurring) (“[A] record laden with leading questions by the trial court can leave -a reviewing court uncertain about the sincerity of the prospective juror’s answers.”). Our conclusion- in this case is reinforced by -the -fact that even after the extensive colloquy with the court, the potential juror still continued to express his own concerns about his .potential bias and ability to be fair and impartial. Under these circumstances, when the defendant. moved to disqualify the= potential juror for cause after the conclusion of the colloquy,, the district court erred m refusing to disqualify him. We now turn to the question of prejudice. C. Prejudice. 1. Traditional Iowa state law approach. For many years, our caselaw in Iowa provided that error in denying a challenge to a potential juror for cause was presumed to be prejudicial under state law. In State v. Reed, we considered a case where a potential juror had. preconceived views of the defendant’s guilt. 201 Iowa 1352, 1353, 208 N.W. 308, 309 (1926), overruled by Neuendorf, 509 N.W.2d at 746. Reed challenged the potential juror for cause under the then-applicable state statute regarding juror qualifications, but the trial court declined to excuse the juror. Id. Reed then exercised a peremptory challenge disqualifying the potential juror. Id. Reed proceeded to exhaust his peremptory challenges. Id. at 1354, 208 N.W. at 309. A jury subsequently convicted Reed,, and he appealed. See id. at 1355, 208 N.W. at 309. On appeal, Reed claimed he was entitled to a new trial because of the failure of the trial court to disqualify the potential juror. Id. at 1354, 208 N.W. at 309. We agreed. Id. The Reed court rejected the argument that the error was cured when Reed exercised ' a peremptory challenge to remove the potential juror. Id. According to the Reed court, The court has no right to deprive the defendant of the full number of statutory peremptory challenges given him by overruling challenges for cause and thus requiring a defendant to use his peremptory challenges against jurors to whom the challenge for cause should have been sustained. Id. at 1353-54, 208 N.W. at 309. We emphasized the applicable Iowa statute on juror disqualification did not permit a defendant to be placed in any such situation. Id. at 1354, 208 N.W. at 309. Notably, Justice Stevens dissented in Reed. Id. at 1355, 208 N.W. at 309 (Stevens, J., dissenting). He observed that it was not claimed any of the jurors who sat on the jury were incompetent or that Reed did not receive a fair trial because of the error. Id. at 1355, 208 N.W. at 310. According to Justice Stevens, there was no basis to presume prejudice under the facts of the case. Id. We revisited the issue twenty-five years later in Beckwith. In Beckwith, the defendant, again citing the applicable Iowa statute related to juror disqualification, argued the district court erred in refusing to grant defendant’s challenge for cause with respect to two potential jurors who expressed possible difficulty in giving the defendant a fair trial. 242 Iowa at 232-35, 46 N.W.2d at 22-24. Citing Reed, we stated in Beckwith “it is settled law” that if a defendant exercises a peremptory challenge to remove from the jury a juror'who should have been disqualified for 'cause, prejudice will be presumed. Id. at 232, 46 N.W.2d at 23. 2. Evolving approach of the United States Supreme Court under federal law. Over the years, the United States Supreme Court has considered on a number of occasions whether a defendant has rights under the United States Constitution that are implicated by state-provided rights to peremptory challenges. In Swain v. Alabama, the Court considered the exercise of peremptory challenges to remove African-Americans from the jury. 380 U.S. 202, 209, 85 S.Ct. 824, 830, 13 L.Ed.2d 759 (1965), overruled by Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). In discussing the role of peremptory challenges, the Court in Swain recognized the “very old credentials” of peremptory challenges at common law. Id. at 212, 85 S.Ct. at 831. The Swain Court further cited prior precedent to the effect that, although there is nothing in the United States Constitution requiring Congress or the states to grant peremptory challenges, nonetheless such a challenge is “one of the most important of the rights secured to the accused.” Id. at 219, 85 S.Ct. at 835 (quoting Pointer v. United States, 151 U.S. 396, 408, 14 S.Ct. 410, 414, 38 L.Ed. 208 (1894)); see also Stilson v. United States, 250 U.S. 583, 586, 40 S.Ct. 28, 30, 63 L.Ed. 1154 (1919) (noting there is nothing in the United States Constitution requiring Congress to grant peremptory challenges to defendants in federal cases). The Court stressed [t]he function of the challenge is not only to eliminate extremes of partiality on both sides, but to assure the parties that the jurors before whom they try the case will decide on the basis of the evidence placed before them, and not otherwise. Swain, 380 U.S. at 219, 85 S.Ct. at 835. The Court concluded the trial court could not enquire into the reasons for exercising peremptory challenges, even if they appeared to be based on race. Id. at 222, 85 S.Ct. at 837. Although Swain was subsequently reversed in Batson, 476 U.S. 79, 106 S.Ct. 1712, the Court’s dicta regarding the history and important role of peremptory challenges were not expressly disavowed. In Davis v. Georgia, 429 U.S. 122, 122, 97 S.Ct. 399, 399, 50 L.Ed.2d 339 (1976) (per curiam), the Supreme Court considered a case where potential jurors were excluded from the jury panel because they expressed general objections to the death penalty in violation of the federal due process principles announced in Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968). In a per curiam opinion, the Davis Court did not analyze the fairness of the jury that actually sat on the case, but instead required automatic reversal when a veniremember was improperly disqualified under Witherspoon. Davis, 429 U.S. at 123, 97 S.Ct. at 400. ■ The - Supreme Court next considered whether an improper granting of a motion to strike offended the Sixth and Fourteenth Amendments of the United States Constitution in Gray v. Mississippi, 481 U.S. 648, 657, 107 S.Ct. 2045, 2051, 95 L.Ed.2d 622 (1987). In Gray, the trial court granted a motion to strike a potential juror who expressed reservations about the death penalty. Id. at 653-55, 107 S.Ct. at 2049-50. The majority of the splintered Gray Court found the striking of the juror was constitutionally infirm under Witherspoon. Id. at 668, 107 S.Ct. at 2057. The Gray Court emphasized the question on the issue of prejudice was “whether the composition of the jury panel as a whole could possibly have been affected by the trial court’s error.” Id. at 665, 107 S.Ct. at 2055 (quoting Moore v. Estelle, 670 F.2d 56, 58 (5th Cir. 1982) (Goldberg, J„ specially concurring)). The focus on the impact on the composition of the jury in Gray when applying the Sixth and Fourteenth Amendments of the United States Constitution was consistent with our approach to state statutory provisions regarding juror disqualification in Beckwith, 242 Iowa at 239, 46 N.W.2d at 26, and Reed, 201 Iowa at 1354, 208 N.W. at 309. The United States Supreme Court, however, employed different reasoning only á year later in Ross v. Oklahoma, 487 U.S. 81, 86, 108 S.Ct. 2273, 2277, 101 L.Ed.2d 80 (1988). In Ross, the defendant alleged Sixth and Fourteenth Amendment violations arising from what he asserted-wás the trial court’s improper refusal to disqualify a potential juror for cause. Id. at 83, 108 S.Ct. at 2275. Because the trial court refused to disqualify the potential juror, the defendant was required by the Oklahoma rule to use peremptory challenges he would not have been required to exercise had the district court properly disqualified the juror. Id. at 90-91 & n.4, 108 S.Ct. at 2279-80 & n.4. The procedural context was thus somewhat different than in Gray, 481 U.S. at 655, 107 S.Ct. at 2050, where the defendant challenged the imr proper exclusion of a juror in violation of Witherspoon, 391 U.S. 510, 88 S.Ct. 1770. In Ross, the defendant, challenged the improper failure to exclude an unqualified juror from the jury panel, thereby causing the defendant to unnecessarily expend, one of his state law peremptory strikes. 487 U.S. at 83, 108 S.Ct. at 2275. Unlike in Gray, the Ross majority determined the focus of the inquiry on the question of prejudice was not on the nature of the jury panel, but was on whether the jury that was actually seated was impartial. Id. at 90, 108 S.Ct. at 2279. Four members of the Ross Court dissented, arguing-the approach in Gray, which focused on the nature of the jury -panel, should control. Id. at 91-92, 108 S.Ct. at 2280 (Marshall, J., dissenting). There was, howevér, an intriguing footnote in Ross. In footnote 4, the Ross majority stated it was' not deciding, in the absence of Oklahoma’s limitation on the “right” to exercise peremptory challenges, whether “a denial or impairment” of the exercise of peremptory challenges occurs if the defendant uses one or -more challenges to remove jurors who should have been excused for cause. Id. at 91 n.4, 108 S.Ct. at 2280 n.4 (majority opinion). . 3. Impact of federal law on state law: reversal of course in Neuendorf. The claims in Ross were brought solely under the Sixth (impartial jury) and Fourteenth (due-process)-Amendments to the United States Constitution. Id. at 83, 108 S.Ct. at 2275. Further, the Ross Court expressly limited its holding to the Oklahoma context in which a defendant was, as a matter of state law, required to use peremptory strikes if a trial court erroneously refused to disqualify a juror for cause. Id. at 90-91 & n.4, 108 S.Ct. at 2279-80 & n.4. Nonetheless, shortly after the Supreme Court reversed its analytical course in Ross, we revisited the state law issue of whether prejudice must, be shown when a district court fails to disqualify a juror iti Neuen-dorf. The defendant in Neuendorf asserted the trial court should have disqualified a potential juror for cause and, as a result, reversal of his conviction was required under Iowa statutes and rules governing jury selection and peremptory strikes. 509 N.W.2d at 744. In considering the state law claim raised in Neuendorf, we emphasized-the United States Supreme Court had held in Ross that the Beckwith automatic reversal rule was not required under the Sixth and Fourteenth Amendments to the Federal Constitution. Id. at 746-47. The Neuendorf court made no mention of the limitation of Ross contained in footnote 4, indicating the decision was limited to -the unique provisions of Oklahoma law. See Ross, 487 U.S. at 91 n.4, 108 S.Ct. at 2280 n.4. We asserted that since Ross, nineteen ■jurisdictions had “refused to apply an automatic reversal rule of the type that .we previously recognized ■ in Beckwith.” Neuendorf, 509 N.W.2d at 747.2 We con-eluded the existence of prejudice was “too speculative to justify overturning the:verdict of the jury” where the juror who should have been stricken for cause was removed from the jury through exercise of a peremptory challenge by the defendant. Id. at 746-47. We thus followed the prejudice approach under the United States Constitution adopted by Ross, 487 U.S. 81, 108 S.Ct. 2273, rejected by a narrow majority only a year earlier in Gray, 481 U.S. 648, 107 S.Ct. 2045, in applying the law of jury disqualification under state statutes. See Neuendorf, 509 N.W.2d at 747. 4. Subsequent United States Supreme Court cases regarding juror disqualification under federal law. Subsequent to Neuendorf, the United States Supreme Court in United States v. Martinez-Salazar considered a case in which a defendant argued a trial court’s failure to disqualify jurors for cause violated his right under Federal Rule of Criminal Procedure 24(b) and his due process rights under the United States Constitution. 528 U.S. 304, 309, 120 S.Ct. 774, 778, 145 L.Ed.2d 792 (2000). In this case, the United States Supreme Court addressed the situation left open by footnote 4 in Ross, 487 U.S. at 91 n.4, 108 S.Ct. at 2280 n.4. The Martinez-Salazar Court repeated the Court’s prior statements that “peremptory challenges are not of federal constitutional dimension.” 528 U.S. at 311, 120 S.Ct. at 779. The Martinez-Salazar Court reemphasized the use of a peremptory challenge by the defendant was in line with its purpose, namely, “to help secure the constitutional guarantee of trial by an impartial jury.” Id. at 316, 120 S.Ct. at 782. The Court observed challenges for cause and rulings on them “are fast paced, made on the spot and under pressure.” Id. While the Court recognized that reversal is required if a juror should have been stricken is actually seated on the jury, automatic reversal is not required under Federal Rule of Criminal Procedure 24(b) or by due process when the juror is not seated as a result of the exercise of a peremptory challenge. Id. at 317, 120 S.Ct. at 782. There was, however, an intriguing suggestion in a concurring opinion by Justice Souter. Id. at 317, 120 S.Ct. at 783 (Souter, J., concurring). He noted the majority opinion did not address the question of whether it is reversible error to refuse to afford a defendant a peremptory challenge beyond the maximum otherwise allowed, when he has used a peremptory challenge to cure an erroneous denial of a challenge for cause and when he shows that he would otherwise use his full complement of peremptory challenges for the noncurative purposes that are the focus of the peremptory right. Id. at 317-18, 120 S.Ct. at 783. As with the majority opinion, of course, the Souter opinion was addressed solely to questions of federal law. The United States Supreme Court again considered federal law claims arising from alleged infringement on peremptory challenges in Rivera v. Illinois, 556 U.S. 148, 151, 129 S.Ct. 1446, 1450, 173 L.Ed.2d 320 (2009). In Rivera, the Supreme Court stated erroneous denial of a defense peremptory challenge did not require automatic reversal under the Due Process Clause of the United States Constitution. Id. at 162, 129 S.Ct. at 1456. The Rivera Court emphasized that “[bjecause peremptory challenges are within the States’ province to grant or withhold, the mistaken denial of a state-provided peremptory challenge does not, without more, violate the Federal Constitution.” Id. at 158, 129 S.Ct. at 1454. The Court stressed “[sjtates are free to decide, as a matter of state law, that a trial court’s mistaken denial of a peremptory challenge is reversible error per se.” Id. at 162, 129 S.Ct. at 1456.  5. State court responses to Ross-Martinez-Salazar-Rivera line of cases under state law. After Ross, Martinez-Salazar, and Rivera, state courts considering challenges to jury disqualification under the Sixth and Fourteenth Amendments were, of course, required to follow the United States Supreme Court precedent. As the Court has repeatedly emphasized, state courts are not required to follow these cases in the interpretation of state constitutions, state statutes, or local rules of criminal procedure. See Rivera, 556 U.S. at 161-62, 129 S.Ct. at 1456 (“States are free to decide, as a matter of state law, that a trial court’s mistaken denial of a peremptory challenge is reversible error per se.”); see also Florida v. Powell, 559 U.S. 50, 57, 130 S.Ct. 1195, 1202, 175 L.Ed.2d 1009 (2010) (“It is fundamental ... that state courts be left free and unfettered by us in interpreting their state constitutions.” (quoting Minnesota v. Nat’l Tea Co., 309 U.S. 551, 557, 60 S.Ct. 676, 679, 84 L.Ed. 920 (1940))). Although not required to do so, some states have elected to follow the Ross-Martinez-Salazar-Rivera line of cases ih their interpretation of state law. After Martinez-Salazar, the South Dakota Supreme Court declared there was no principled basis for interpreting a court rule governing peremptory challenges more broadly than a federal constitutional right. State v. Verhoef, 627 N.W.2d 437, 441-42 (S.D. 2001) (per curiam). Arizona and Colorado also reversed prior state law precedent and followed the United States Supreme Court cases in the interpretation of state jury statutes and rules. State v. Hickman, 205 Ariz. 192, 68 P.3d 418, 422-24 (Ariz. 2003); People v. Novotny, 320 P.3d 1194, 1203 (Colo. 2014). So did Wisconsin, over a dissent that criticized the majority’s reliance on .federal constitutional law in interpreting state law regarding juries. State v. Lindell, 245 Wis.2d 689, 629 N.W.2d 223, 252 (Wis. 2001); id. at 260 (Abrahamson, C.J., dissenting). A number of states, however, have declined to follow the ■ Ross-Martinez-Salazar-Rivera line and have followed an approach to state law interpretation more consistent with Gray, 481 U.S. 648, 107 S.Ct. 2045. For example, in Fortson v. State, the Supreme Court of Georgia, favorably citing prior Georgia precedent, held peremptory strikes are invaluable and' prejudice occurs when defendant uses a peremptory strike on a juror who should have been disqualified. 277 Ga. 164, 587 S.E.2d 39, 42 (2003). In Hunter v. State, an Alabama appellate court explicitly noted the ruling in Ross was contrary to the prior rulings of the Supreme Court of Alabama. 585 So.2d 220, 222 n.1 (Ala. Crim. App. 1991). In Commonwealth v. Auguste, the Massachusetts Supreme Court held a wasted peremptory challenge correcting a judge’s error should result ih automatic reversal under Massachusetts' law. 414 Mass. 51, 605 N.E.2d 819, 823 (1992). After some struggle and a series of contradictory opinions, the Supreme Court of Kentucky eventually- declined to adopt Ross and has held a district court’s erroneous refusal to disqualify a potential juror was reversible error when the defendant had exhausted peremptory challenges. Shane v. Commonwealth, 243 S.W.3d 336, 341 (Ky. 2007). There is a third approach to the problem of harmless' error when a district court erroneously fails to disqualify a potential juror. For example, Texas has long adhered to the view that harm may be shown if the district court erred in excluding a potential juror, the defense exhausts all peremptory challenges, and the defense identifies a seated juror upon whom the defense would have exercised a peremptory challenge. See Johnson v. State, 43 S.W.3d 1, 5-7 (Tex. Crim. App. 2001) (en banc); Drummond v. State, 624 S.W.2d 690, 693 (Tex. Ct. App. 1981). ' Florida has a similar rule. In Trotter v. State, the Supreme Court of Florida, citing prior precedent, emphasized that to show reversible error arising from an erroneous refusal of the trial court to disqualify a potential juror for cause, a defendant must show “all peremptories had been exhausted and that an objectionable juror had [been] accepted.” 576 So.2d 691, 693 (Fla. 1990) (quoting Pentecost v. State, 545 So.2d 861, 863 n.1 (Fla. 1989)). The court emphasized that a defendant “cannot-stand by silently while an objectionable -juror is seated and then, if the verdict is adverse, obtain a new trial.” Id. When the defendant shows a juror should have been stricken for cause, exhausts his perempto-. ry challenges, and then identifies another juror he wishes,.to strike, reversal-will be required if the trial court denies relief. Busby v. State, 894 So.2d 88, 96-97 (Fla. 2004) (per curiam). 6. Mootz and the revival of‘peremptory challenges and per se prejudice. We recently considered -a question regarding juror selection in Mootz, 808 N.W.2d 207. In this reverse-Batson case, the defendant moved to exercise a peremptory strike on a juror. Id. at 212, Thedistrict court, however, found the defendant was using his strikes in a racially discriminatory manner, refused to honor the peremptory strike, and seated the juror. Id. at 213, The court of appeals .majority, citing Neuendorf and Rivera, held Mootz was not entitled to reversal because he failed to show the trial court’s, error resulted in prejudice. Id. at 214. On further review, we concluded Mootz had legitimate reasons for striking the juror and the district, court erred in refusing to- allow him to use a peremptory strike to exclude the juror. Id. at 220. We stated-the issue before us in the case was what remedy to provide when a defendant is wrongfully prohibited , from using a peremptory strike on a particular juror and the juror is ultimately seated. Id. at 221. In considering the issue, we distinguished our prior cases, noting that in - Mootz the court allowed a juror to sit on a jury when the defendant properly objected. Id. at 222. We emphasized that .in Mootz, the jury included “a juror.-, that Mootz found objectionable and who he had every right to remove from the jury.” Id. at 224. We noted that without presuming prejudice we could not conceive of any situation in which a defendant might show prejudice arising out of the wrongful denial of a peremptory challenge when the juror was not removable by a challenge for cause. Id. at 225. We noted Rivera expressly left to the states to decide “whether the ‘mistaken denial of a peremptory challenge is reversible error, per.se’” under state law. Id. at 225 (quoting Rivera, 556 U.S. at 162, 129 S.Ct. at 1456). We declared under Iowa law that when a defendant attempts “to use .a peremptory challenge, and that objection is wrongly overruled, we will presume the error is prejudicial.” Id. Justice Wiggins concurred., Id. at ■ 226 (Wiggins, J., concurring specially). He noted, however,, .the reasoning of the Mootz majority logically extended to situations in which a potential juror should have been disqualified for cause but the defendant was forced to use a peremptory strike, Id. According to Justice Wiggins, a defendant forced to use a peremptory strike when a potential juror, should have been disqualified for cause is in the same position -as a defendant who sought to exercise a peremptory strike on a potential juror which the court wrongly denied. Id. Thus, in Mootz', unlike in Neuendorf, we declined to adopt the minimum floor of constitutional protections provided by the United States Constitution to-dictate our interpretation of state law. Mootz emphasizes the fundamental role that peremptory challenge has played in the jury selection process. 808 N.W.2d at 224 (majority opinion). We recognized the tradition of peremptory challenges .was venerable at the time of Blackstone, reflected in a federal statute enacted by the same Congress that proposed the Bill of Rights, and was recognized by Justice Story to be part of the common law. Id. While we recognized that Rivera did not require an automatic reversal process to meet minimum due process requirements under the Federal Constitution, we adopted an automatic reversal rule in interpreting rule 2.18(9). Id. at 225. Our approach in Mootz, in declining to transplant the. minimum due process approach of the United States Supreme Court in Rivera onto our interpretation of state law, is consistent with the approach of a number of cases from other states. See, e.g., Pellegrino v. AMPCO Sys. Parking, 486 Mich. 330, 785 N.W.2d 45, 56-57 (2010); Angus v. State, 695 N.W.2d 109, 118 (Minn. 2005); Hardison v. State, 94 So.3d 1092, 1101 (Miss. 2012); People v. Hecker, 15 N.Y.3d 625, 917 N.Y.S.2d 39, 942 N.E.2d 248, 271-72 (2010); State v. Yai Bol, 190 Vt. 313, 29 A.3d 1249, 1256 (2011); State v. Vreen, 143 Wash.2d 923, 26 P.3d 236, 240 (2001) (en banc).  7. Discussion. The question of prejudice in cases involving improper denial of challenges to potential jurors for cause has obviously confounded the courts for some time. Upon reviewing, the multiple options under the caselaw and our recent holding in Mootz, we conclude the best option is to adopt the theory of prejudice outlined by the courts of Texas and Florida and at least suggested in Justice Souter’s concurrence in Martinez-Sglazar. Specifically, in order to show prejudice when the district court improperly refuses to disqualify a potential juror under Iowa Rule of Criminal Procedure 2.18(5)(⅞) and thereby Pauses a defendant to expend a peremptory challenge under rulé 2.18(9), the defendant must specifically ask the court for an additional strike of a particular juror after his peremptory challenges have been exhausted.3 Where the defendant makes such a showing, prejudice will then be presumed, This three-pronged approach discourages a defendant who is satisfied'with a jury notwithstanding judicial error in failing to strike a potential juror for ’cause from engaging in a sandbagging approach of awaiting the'results of a jury verdict before crying foul. See Trotter, 576 So.2d at 693. It also tends to avoid another sandbagging scenario where the defense leaves an unqualified juror on the panel, awaits the verdict, and then appeals. The three-pronged approach further protects the defendant’s substantial right to exercise the number of strikes provided him' by our rules of criminal procedure. See Iowa- R. Crim. P. 2.18(9). In addition, it avoids downgrading the importance of disqualification for cause that might result if no practical remedy is afforded. Finally, it also gives the district court, in a close case, the opportunity to review the court’s prior ruling, often rapidly made, and allows the court to avoid error by providing the defendant with an additional peremptive strike after more thorough consideration. 'Under our approach, Neuendorf remains good law where a judge improperly denies a challenge for cause’ but the defendant does not specifically ask for an additional peremptory challenge of a particular juror after exhausting his peremptory challenges under the rule. When a defendant identifies a particular juror for an additional peremptory challenge and the district court denies th'e additional peremptory challenge, however, the defendant is in precisely the same position as the defendant in Mootz, namely, a juror is actually seated who should have been subject to a peremptory challenge. 808 N.W.2d at 226. In this setting, reversal is required.  In this case, Jonas did not identify an additional juror who the defense sought to remove from the jury through the exercise of an additional peremptory challenge. As a result, the actual prejudice test of Neuendorf, rather than the automatic prejudice test of Mootz, controls. As a result, the defendant cannot succeed in this appeal. IV. Conclusion. . For the above reasons, we affirm the judgment of the trial court on the issue of juror disqualification. On all other issues, the decision of the court of appeals stands. AFFIRMED. All justices concur except Waterman, Mansfield, and Zager, JJ., who concur specially.  . Rule 2.18(5)(fc) provides, in relevant part, a challenge for cause may be made by the state or defendant if the juror has “formed or expressed such an opinion as to the guilt or innocence of the defendant as would prevent the juror from rendering a true verdict upon the evidence submitted on the trial." Iowa R. Crim, P. 2,18(5)(7c). Rule 2.18(9) grants ten peremptoty strikes to each party in cases involving Class "A” felonies. Id.   . The.string cite of cases in Neuendorf, 509 N.W.2d at 747, from these nineteen jurisdictions present a variety of cases said to have followed Ross, 487 U.S. 81, 108 S.Ct. 2273. Of the cases cited, only two clearly followed Ross.in making an interpretation of state law. In State v. Middlebrooks, the 'Tennessee court cited Ross in deciding a challenge to the jury under both the Sixth Amendment and article 1, section 9 of the Tennessee. Constitution. 840 S.W.2d 317, 329 (Tenn. 1992). No independent state law'discussion was offered. See id. In State v. Traylor, the Wisconsin court cited Ross favorably, but noted that the same result occurred under preexisting. Wisconsin law. 170 Wis.2d 393, 489 N.W.2d 626, 628-29 (Wis. Ct. App. 1992). At least five of the cases cited in Neuendorf were simply following Ross as required by the Supremacy -Clause expressly with respect to Sixth and Fourteenth Amendment claims, provide no resolution of state law claims, hnd thus do not represent an independent decision to adopt Ross in the application of state law. See People v. Pride, 3 Cal.4th 195, 10 Cal.Rptr.2d 636, 833 P.2d 643, 656 (1992) (involving a claim for additional peremptory challenges as a matter of right under United States Constitution); Dawson v. State, 581 A.2d 1078, 1093-94 (Del. 1990) (discussing Sixth and Fourteenth Amendment challenges to jury selection), rev'd on other grounds, 503 U.S. 159, 112 S.Ct. 1093,117 L.Ed.2d 309 (1992); Vaughn v. State, 559 N.E.2d 610, 614 (Ind. 1990) (considering cláim brought under Sixth-and Fourteenth Amendments); State v. Tranby, 437 N.W.2d 817, 824-25 (N.D. 1989) (involving a claim brought under Sixth Amendment); State v. Broom, 40 Ohio St.3d 277, 533 N.E.2d 682, 694-95 (1988) (discussing claim brought under Sixth and Fourteenth Amendments), . _. In another nine of the cases cited in Neuen-dorf,'the cases include no discussion'of any kind on the question of whether Ross should be adopted under state law, See Pickens v. State, 301 Ark. 244, 783 S.W.2d 341, 345 (1990) (speaking generally of the right to an impartial jury and citing Ross); State v. Graham, 70 Haw. 627, 780 P.2d 1103, 1108 n.3 (1989) (having-a citation to Ross, no mention of challenge based on state law); State v. Ramos, 119 Idaho 568, 808 P.2d 1313, 1315 (1991) (same); People v. Harris, 231 Ill.App.3d 876, 173 Ill.Dec. 484, 596 N.E.2d 1363, 1365 (1992) (same); State v. Mayberry, 248 Kan. 369, 807 P.2d 86, 98 (1991) (same); Hunt v. State, 321 Md. 387, 583 A.2d 218, 233-34 (1990) (same); Mettetal v. State, 602 So.2d 864, 869 (Miss. 1992) (same); Commonwealth v. Ingram, 404 Pa.Super. 560, 591 A.2d 734, 738-39 & n.4 (1991) (same); State v. Green, 301 S.C. 347, 392 S.E.2d 157, 160 (1990) (same). It is not clear in these cases whether federal and state law claims were simply conflated or whether any state law claims were even raised. These cases do not involve a considered evaluation of the potential alternative approaches to prejudice under state law. Some cases, cited in Neuendorf did not, in fact, follow Ross but had their own permutations, In Trotter v. State, the Florida court concluded that when a district court erroneously refused to disqualify a juror, the' defen- ' dant exhausted available challenges, and the defendant proposed that an additional juror ,bes stricken, the automatic prejudice rule still .applied, 576 So.2d 691, 693 (Fla. 1990). In State v. Williams, the' New Jersey Supreme Court, after recognizing Ross under the Federal Constitution, expressly did not decide whether loss of a peremptory challenge in a case where all peremptorie’s were exhausted ■would, in itself, require reversal under state law, -and. disposed'-of the case", on other grounds, 113 N.J. 393, 550 A.2d 1172, 1199-200 (1988), One of the cited cases dealt with the question of what happens when a trial court erroneously strikes a juror for cause that should have been allowed-to remain on the jury, presenting an issue different from that presented in Ross but similar to that presented in Mootz, 808 N.W.2d 207. See Hunt, 583 A.2d at 233-34. Another casé involves a fact pattern where the defendant did not exhaust peremptory strikes and, as a re-suit, had no cause to complain about using a peremptory strike to disqualify .a juror who should have been disqualified for cause. Williams v. Commonwealth, 829 S.W.2d 942, 943 (Ky.App. 1992). The Neuendorf string-cite also fails to mention contrary cases that came to a different conclusion under state law. See, e.g., State v. Sexton, 163 Ariz. 301, 787 P.2d 1097, 1099 (Ariz. Ct. App. 1989) (adhering to traditional state rule of automatic prejudice); State v. Wacaser, 794 S.W.2d 190, 193 (Mo. 1990) (en banc) (rejecting Ross rule). What is clear is that the cases cited in Neuendorf do not represent a substantial trend of state courts adopting Ross because of independent state law analysis. In any event, ás wé'stated in State v. Halstead, the persuasiveness' of authority is not based upon mere numbers, but the quality of analysis. 791 N.W.2d 805, 811 (Iowa 2010).   . Even under the traditional automatic reversal rule, we held 'that a defendant must exhaust all peremptory strikes in order to challenge a district court’s failure to strike a potential juror for cause. See State v. Tyler, 122 Iowa 125, 130, 97 N.W. 983, 985 (1904); State v. Hunter, 118 Iowa 686, 690-91, 92 N.W. 872, 873 (1902); State v. Elliott, 45 Iowa 486, 487 (1877).